DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on September 18, 2020 has been entered.  Amendment of claims 8-14 is acknowledged.  Claims 1-7 and 15-20 are withdrawn pursuant to Applicants' election filed on May 15, 2020. Claims 21-22 have been newly added. Claims 8-14 and 21-22 are currently under consideration in this application.
The objection to the specification is withdrawn in view of Applicant's amendments.
The objections to claims 9-14 are withdrawn in view of Applicant's amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(Prior Rejection – Maintained and Modified as Necessitated by Amendment) Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, et al. "Emulsifying properties and bactericidal action of chitosan–lysozyme conjugates", Food Research International, Vol. 35, Issue 5, pp. 459-466, 2002.) in view of Wang (Wang, et al., "Bactericidal Properties of Chitosan and Lysozyme Composite System," Journal of East China University of Science and Technology (Natural Science Edition), Vol. 39, No.3, pp. 284-291, 2013.). 
Song teaches a chitosan-lysozyme conjugate having excellent emulsifying properties and bactericidal action (page 459, abstract, last sentence) formed by a Maillard-type reaction (page 459, abstract, first sentence).  Song further teaches applying the chitosan-lysozyme conjugate to Escherichia coli (page 459, abstract).  
Song does not teach applying the chitosan-lysozyme conjugate to an infectious microbe that causes respiratory diseases or suppressing production of a microbe past 24 hours.
Wang, however, discloses a composite of chitosan and lysozyme has a better bactericidal rate than just chitosan or lysozyme alone (page 284, abstract).  Wang discloses testing this composition against Staphylococcus aureus (S. aureus), Escherichia coli (E.coli), Pseudomonas aeruginosa (P. aeruginosa) and Candida albicans (M. albicans) (page 284, abstract).
It would be obvious for one of ordinary skill in the art to combine the method of conjugating chitosan and lysozyme and applying it to a bacteria as taught by Song with the method of applying a composition of chitosan and lysozyme to kill or suppress the growth of Staphylococcus aureus and Pseudomonas aeruginosa disclosed by Wang.  One of ordinary skill in the art would be motivated to make this modification in order to kill or suppress the proliferation of bacteria because Wang discloses the composite of both lysozyme and chitosan showed excellent bactericidal effects on the tested strains. One of ordinary skill in the art would have reasonable expectation for success in using a lysozyme-chitosan conjugate to achieve predicable results because the bactericidal effect of the combination of chitosan and lysozyme disclosed by Wang shows bactericidal properties similar to the chitosan-lysozyme conjugate taught by Song.  Wang also discloses the bactericidal performance of the combination of chitosan and lysozyme was much better than the separate components (page 289, left column, last paragraph).  Further, one of ordinary skill in the art would know that S. aureus and P. aeruginosa are capable of causing respiratory infection. Song in view of Wang do not disclose the intended result of suppressing production or proliferation of a microbe past 24 hours; however, Song in view of Wang disclose the active method steps and the limitation is inherently disclosed. 
Regarding claim 9, Song teaches a bactericidal chitosan-lysozyme conjugate (page 459, abstract).  Song does not teach bactericidal action of the conjugate against MRSA or nontuberculous mycobacteria.
Staphylococcus aureus (S. aureus) (page 284, abstract).  One of ordinary skill in the art would be motivated to modify the method of using a chitosan-lysozyme conjugate for bactericidal action taught by Song to include the use of the conjugate for bactericidal effects against Staphylococcus aureus disclosed by Wang because Wang discloses the bactericidal performance of the combination of chitosan and lysozyme was much better than the separate components (page 289, left column, last paragraph). One of ordinary skill in the art would have reasonable expectation for success in using a lysozyme-chitosan conjugate to achieve predicable results because the bactericidal effect of the combination of chitosan and lysozyme disclosed by Wang shows bactericidal properties similar to the chitosan-lysozyme conjugate taught by Song. One of ordinary skill in the art would know that MRSA is a group of species of Staphylococcus aureus. One of ordinary skill in the art would have reasonable expectations for success of the chitosan-lysozyme conjugate taught by Song against MRSA as it is not a methicillin-based antibacterial agent.
Regarding claim 10, Song teaches using a concentration 50 µg/ml of chitosan-lysozyme conjugate against E. coli (page 463, left column, section 3.4 Bactericidal activity of lysosome-polysaccharide conjugates, first paragraph).  Song does not teach using the chitosan-lysozyme conjugate against MRSA in a concentration of 0.001% by mass or more.
Wang, however, discloses the composite solution of 2 g/L chitosan and 10 g/L lysozyme has significantly better bactericidal activities against S. aureus than the solutions of chitosan and lysozyme alone (page 288, right column, second paragraph; Staphylococcus aureus disclosed by Wang because Wang discloses the bactericidal performance of the combination of chitosan and lysozyme was much better than the separate components (page 289, left column, last paragraph).  One of ordinary skill in the art would be motivated to optimize the conjugate concentration as routine experimentation with reasonable expectation of success.  Routine optimization of result-effective variables such as concentration have been held as a prima facie cases of obviousness.  See MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions for more regarding similar ranges and routine optimization.  Song teaches the optimization of the chitosan-lysozyme conjugate concentration for bactericidal action against E. coli (page 464, right column second paragraph continued onto left column; Figure 7) and Wang teaches determining the minimum inhibitory and bactericidal concentrations of chitosan (page 285, right column, section 1.3.1 first paragraph; page 287, table 1; page 287, left column, section 2.1 second paragraph; page 287, right column, section 2.2) and minimum bactericidal lysozyme (page 286, left column, section 1.3.3; page 288, left column, section 2.3, first and second paragraph). Additionally, it would be obvious to one of ordinary skill in the art that MRSA is methicillin resistant Staphylococcus aureus, and because chitosan and lysozyme are not methicillin, one of ordinary skill in the art would presume the conjugate would be effective against MRSA.
E. coli (page 463, left column, section 3.4 Bactericidal activity of lysosome-polysaccharide conjugates, first paragraph).  Song does not teach using the chitosan-lysozyme conjugate against MRSA in a concentration of 0.01% to 0.2% by mass or more.
Wang, however, discloses the composite solution of 2 g/L chitosan and 10 g/L lysozyme has significantly better bactericidal activities against S. aureus than the solutions of chitosan and lysozyme alone (page 288, right column, second paragraph; Table 6).  One of ordinary skill in the art would be motivated to modify the concentration of the chitosan-lysozyme conjugate taught by Song to apply to S. aureus as disclosed by Wang because Wang discloses the bactericidal performance of the combination of chitosan and lysozyme was much better than the separate components (page 289, left column, last paragraph).  One of ordinary skill in the art would be motivated to optimize the concentration through routine optimization with reasonable expectation of success.  Routine optimization of result-effective variables such as concentration have been held as a prima facie cases of obviousness.  See MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions for more regarding similar ranges and routine optimization.  Song teaches the optimization of the chitosan-lysozyme conjugate concentration for bactericidal action against E. coli (page 464, right column second paragraph continued onto left column; Figure 7) and Wang teaches determining the minimum inhibitory and bactericidal concentrations of chitosan (page 285, right column, section 1.3.1 first paragraph; page 287, table 1; page 287, left column, section 2.1 second paragraph; page 287, right column, section 2.2) and minimum bactericidal Staphylococcus aureus, and since chitosan and lysozyme are not methicillin, one of ordinary skill in the art would expect it to be effective against methicillin resistant S. aureus.
Regarding claim 12, Song teaches using a concentration 50 µg/ml of chitosan-lysozyme conjugate against E. coli for 30 minutes (page 460, right column, section 2.6 Measurement of antibacterial activity to E. coil [sic], first paragraph). Song does not teach using the chitosan-lysozyme conjugate against MRSA in a concentration of 0.2% by mass or the application lasting 6 hours.
Wang, however, discloses the composite solution of 2 g/L chitosan and 10 g/L lysozyme has significantly better bactericidal activities against S. aureus than the solutions of chitosan and lysozyme alone (page 288, right column, second paragraph; Table 6). Wang further discloses the culture was incubated with the bacteria for 48 hours (page 287, left column, first paragraph).  One of ordinary skill in the art would be motivated to modify the concentration of the chitosan-lysozyme conjugate taught by Song to apply to S. aureus as disclosed by Wang because Wang discloses the bactericidal performance of the combination of chitosan and lysozyme was much better than the separate components (page 289, left column, last paragraph).  One of ordinary skill in the art would be motivated to optimize the concentration of the chitosan-lysozyme conjugate to arrive at the claimed invention with reasonable expectation of success.  Routine optimization of result-effective variables such as concentration have been held as a prima facie cases of obviousness. See MPEP 2144.05 Obviousness of E. coli (page 464, right column second paragraph continued onto left column; Figure 7) and Wang teaches determining the minimum inhibitory and bactericidal concentrations of chitosan (page 285, right column, section 1.3.1 first paragraph; page 287, table 1; page 287, left column, section 2.1 second paragraph; page 287, right column, section 2.2) and minimum bactericidal lysozyme (page 286, left column, section 1.3.3; page 288, left column, section 2.3, first and second paragraph). Further, it would be obvious to one of ordinary skill in the art that MRSA is a methicillin resistant strain of Staphylococcus aureus, and since chitosan and lysozyme are not methicillin, one of ordinary skill in the art would presume it effective against methicillin resistant S. aureus.
Regarding claim 13, Song teaches using a concentration 50 µg/ml of chitosan-lysozyme conjugate against E. coli (page 463, left column, section 3.4 Bactericidal activity of lysosome-polysaccharide conjugates, first paragraph). Song does not teach using the chitosan-lysozyme conjugate against P. aeruginosa in a concentration of 0.01% by mass or more.
Wang, however, discloses the composite solution of 2 g/L chitosan and 10 g/L lysozyme has significantly better bactericidal activities against P. aeruginosa than the solutions of chitosan and lysozyme alone (page 288, right column, second paragraph; Table 6).  One of ordinary skill in the art would be motivated to modify the method of using a chitosan-lysozyme conjugate for suppressing or killing a bacteria taught by Song with applying the composition to P. aeruginosa as disclosed by Wang because prima facie cases of obviousness. See MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions for more regarding similar ranges and routine optimization. Song teaches the optimization of the chitosan-lysozyme conjugate concentration for bactericidal action against E. coli (page 464, right column second paragraph continued onto left column; Figure 7) and Wang teaches determining the minimum inhibitory and bactericidal concentrations of chitosan (page 285, right column, section 1.3.1 first paragraph; page 287, table 1; page 287, left column, section 2.1 second paragraph; page 287, right column, section 2.2) and minimum bactericidal lysozyme (page 286, left column, section 1.3.3; page 288, left column, section 2.3, first and second paragraph).
Regarding claim 14, Song teaches using a concentration 50 µg/ml of chitosan-lysozyme conjugate against E. coli for 30 minutes (page 460, right column, section 2.6 Measurement of antibacterial activity to E. coil [sic], first paragraph).  Song does not teach using the chitosan-lysozyme conjugate against MRSA in a concentration of 0.2% to 0.5% by mass or the application lasting 6 hours.
Wang, however, discloses the composite solution of 2 g/L chitosan and 10 g/L lysozyme has significantly better bactericidal activities against P. aeruginosa than the solutions of chitosan and lysozyme alone (page 288, right column, second paragraph;   
One of ordinary skill in the art would be motivated to modify the method of using a chitosan-lysozyme conjugate for suppressing or killing a bacteria taught by Song with applying the composition to P. aeruginosa for 48 hours as disclosed by Wang because Wang discloses the bactericidal performance of the combination of chitosan and lysozyme was much better than the separate components (page 289, left column, last paragraph).  One of ordinary skill in the art would be motivated to optimize the concentration of the chitosan-lysozyme conjugate to arrive at the claimed invention with reasonable expectation of success.  Routine optimization of result-effective variables such as concentration have been held as a prima facie cases of obviousness. See MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions for more regarding similar ranges and routine optimization.  Song teaches the optimization of the chitosan-lysozyme conjugate concentration for bactericidal action against E. coli (page 464, right column second paragraph continued onto left column; Figure 7) and Wang teaches determining the minimum inhibitory and bactericidal concentrations of chitosan (page 285, right column, section 1.3.1 first paragraph; page 287, table 1; page 287, left column, section 2.1 second paragraph; page 287, right column, section 2.2) and minimum bactericidal lysozyme (page 286, left column, section 1.3.3; page 288, left column, section 2.3, first and second paragraph).

(New Rejection – Necessitated by Amendment) New claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, et al. "Emulsifying Food Research International, Vol. 35, Issue 5, pp. 459-466, 2002.) in view of Wang (Wang, et al., "Bactericidal Properties of Chitosan and Lysozyme Composite System," Journal of East China University of Science and Technology (Natural Science Edition), Vol. 39, No.3, pp. 284-291, 2013.) and further in view of Kleinschmidt (Kleinschmidt, et al. "In vitro exposure of community-associated methicillin-resistant Staphylococcus aureus (MRSA) strains to vancomycin: does vancomycin resistance occur?," International Journal of Antimicrobial Agents, Vol. 27, pp. 168-170, 2006).
	Regarding claims 21 and 22, Song in view of Wang teaches the infectious microbe is Staphylococcus aureus (Wang page 284, abstract), but does not teach subcultured or 25 times subcultured methicillin resistant Staphylococcus aureus.	
Kleinschmidt teaches 25 times subcultured (daily passage for 25 days) MRSA result in increasing resistance to antibiotics (minimum inhibitory concentration increase) (Kleinschmidt Abstract, lines 2-8: Vancomycin-intermediate nosocomial MRSA strains have developed in vitro and in vivo after exposure to vancomycin. The aim of this study was to determine whether daily serial passage of CA-MRSA strains onto vancomycin-supplemented agar selects for the development of vancomycin resistance. Twelve clinical isolates of the six commonest Australian and US strains of CA-MRSA were serially passaged daily for 25 days onto brain–heart infusion agar plates supplemented with 4 microg/mL vancomycin and then subcultured for a further 15 days onto antibiotic-free agar to assess the stability of the resistance phenotype. Minimum inhibitory concentrations (MICs) were determined by standard Etest every 5 days from day 0 to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for suppressing production or proliferation of a microbe taught by Song and Wang, by applying the lysozyme–chitosan complex to subcultured methicillin resistant Staphylococcus aureus, as taught by Kleinschmidt, because antibiotic resistance increases in subcultured MRSA (Kleinschmidt Abstract, lines 2-8: Vancomycin-intermediate nosocomial MRSA strains have developed in vitro and in vivo after exposure to vancomycin.  The aim of this study was to determine whether daily serial passage of CA-MRSA strains onto vancomycin-supplemented agar selects for the development of vancomycin resistance. Twelve clinical isolates of the six commonest Australian and US strains of CA-MRSA were serially passaged daily for 25 days onto brain–heart infusion agar plates supplemented with 4 microg/mL vancomycin and then subcultured for a further 15 days onto antibiotic-free agar to assess the stability of the resistance phenotype.  Minimum inhibitory concentrations (MICs) were determined by standard Etest every 5 days from day 0 to day 40.  Serial passaging resulted in increased MICs in all strains but the rises were modest).

Response to Arguments
Applicant’s arguments filed 9/18/2020 have been fully considered but they are not persuasive.  Applicant traversed the above rejection of Claim 8 and all dependent claims under 35 U.S.C. 103 over Song in view of Wang by arguing the combination of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657